            Case 1:20-cr-00239-TSE Document 40 Filed 12/28/20 Page 1 of 1 PageID# 160
AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                          for the
                                                Eastern District
                                             __________  DistrictofofVirginia
                                                                      __________


             UNITED STATES OF AMERICA                           )
                             Plaintiff                          )
                                v.                              )      Case No.    Criminal No. 20-CR-239
ALEXANDA AMON KOTEY & EL SHAFEE ELSHEIK                         )
                            Defendant                           )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am authorized to practice in this court, and I appear in this case as counsel for:

         United States of America                                                                                   .


Date:         12/28/2020                                                                    /s/ Alicia Cook
                                                                                           Attorney’s signature

                                                                                      Alicia Cook/USB No. 8851
                                                                                      Printed name and bar number
                                                                                        U.S. Attorney's Office
                                                                                       2100 Jamieson Avenue
                                                                                        Alexandria, VA 22314

                                                                                                  Address

                                                                                       alicia.cook2@usdoj.gov
                                                                                             E-mail address

                                                                                           (703) 299-3700
                                                                                           Telephone number

                                                                                           (703) 299-3980
                                                                                                 FAX number
